Determination of the respondent dated January 9, 1973 dismissing petitioner from his position as an employee of the Department of Buildings, Housing and Development Administration, unanimously confirmed, without costs or disbursements. The hearing officer improperly curtailed cross-examination of the principal witness against petitioner. However, confirmation of the result is indicated on the basis of the overwhelming other evidence against petitioner. Concur—Stevens, P. J., Markewich, Tilzer, Capozzoli and Lane, JJ.